DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed July 11, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

	Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiromi et al. (JP 2015153486A) hereinafter Hiromi.

Regarding claim 1, Hiromi discloses a 
	battery pack (power storage element group 10) comprising a stack of a plurality of battery cells that each include a positive electrode lead tab and 5a negative electrode  (power storage element group 10 obtained by arranging a plurality of power storage elements 11 each having positive and negative electrode lead terminals 12A and 12B at a side edge [Abstract]) 
lead tab led out of a laminate film casing in a same direction (storage element 11 and the laminate film 13 which wraps the storage element and has the side edges welded, and is connected to the storage element and is outside from one welded side edge of the laminate film 13 and lead terminals 12A and 12B derived in a direction [0018] Figure 10), 

    PNG
    media_image1.png
    331
    490
    media_image1.png
    Greyscale

(Figure 10)
and 
a coupling assisting member (connection member 20 [0023]) that assists in electrically connecting adjoining battery cells, and electrically connects the plurality of power storage elements 11 [Abstract]).

The coupling assisting member (terminal holder 22 [0030]) includes a conductive plate member (metal plate 33 [0030]) fixing portion that fixes a conductive plate member having a first main surface and a second main surface in a front-to-back relationship with the first main surface (the terminal holding portion 22, the lead terminals 12A and 12B are overlapped and held on the upper side and the lower side of the metal member 33 [0030] Figure 8).				   		

    PNG
    media_image2.png
    242
    458
    media_image2.png
    Greyscale

(Figure 8 modified)
a first slit portion provided on the first main surface side of the conductive plate member, and a second slit portion provided on the second main surface side of the conductive plate member; either one of the positive and negative lead tabs of one battery cell is inserted through the first slit portion and conductively connected to the first main surface of the conductive plate member (metal member 33 Figure 8); and a lead tab of a battery cell adjoining the one battery cell, the lead tab having a polarity different from that of the lead tab of the one battery cell, is inserted through the second slit portion and conductively connected to the second main surface of the conductive plate member (metal member 33 Figure 8). ). Where figure 17 illustrates first and second slits in guide member 28.

    PNG
    media_image3.png
    311
    382
    media_image3.png
    Greyscale

(Figure 17)

	Regarding claim 2, Hiromi discloses the coupling assisting member includes a guide plate that, when a lead tab of a battery cell is inserted through the first slit portion or the second slit portion, guides an end of the lead tab toward the first slit portion or the second slit portion (The lead terminals 12A and 12B are guides provided on the guide member 28. The slit-like through hole 31 is inserted while being guided by the portion 29 and arranged in the corresponding terminal holding portion 22 so that the lead terminals 12A and 12B of the adjacent storage elements 11 can be electrically connected via the metal member 33 [0038] Figure 17).

 3, Hiromi discloses a position where either one of the positive and negative lead tabs of the one battery cell is inserted through the first slit portion (The slit-like through hole 31 is inserted while being guided by the portion 29 and arranged in the corresponding terminal holding portion 22 so that the lead terminals 12A and 12B of the adjacent storage elements 11 can be electrically connected via the metal member 33 [0038] Figure 17) Where the location of the guide member 28 shown in Figure 5 illustrates all electrodes pass through the slits in guide member 28 as shown in Figure 17.

    PNG
    media_image4.png
    419
    545
    media_image4.png
    Greyscale

(Figure 5 modified)
and conductively connected to the first main surface of the conductive plate member and a position where the lead tab of the battery cell adjoining the one battery cell, the lead tab having the polarity different from that of the lead tab of the one battery cell, is inserted through the second slit portion and conductively connected to the second main surface of the conductive plate member do not overlap as seen in a thickness direction of the conductive plate member. (The lead terminals 12A and 12B having different polarities of adjacent storage elements 11 are connected to each other via a metal member 33. The lead terminal 12B of the negative electrode of the uppermost storage element 11 is bent upward and connected to the external connection member 15, and the positive lead terminal 12A of the lower storage element 11 is bent downward and connected to the external connection member 15 [0020] Figure 8). Where the upper and lower storage element’s electrodes are inserted through slits as explained above and have one lead tab connected to the metal member 33, however the other tab is connected to external connection member 15 as shown in Figure 8, allowing the leads not to overlap.


    PNG
    media_image5.png
    401
    531
    media_image5.png
    Greyscale

(Figure 8 modified)
Regarding claim 4, Hiromi discloses the conductive plate member fixing portion (metal member 33) of the coupling assisting member (connection member 20 [0023]) includes a conductive plate member sandwiching portion (U-shaped  that sandwiches the conductive plate member. (U-shaped projections 23 are provided on both ends of the terminal holding portion 22 on the front surface (surface on the front side) of the holding member 21. The inner wall of the U-shaped projection 23 is formed with a locking projection 24 that fits into the locking hole 34 of the metal member 33 and locks the metal member 33. [0031] Figures 1 and 11).

    PNG
    media_image6.png
    431
    621
    media_image6.png
    Greyscale

(Figure 1 and Figure 11 modified)

Regarding claim 5, Hiromi discloses the conductive plate member fixing portion of the coupling assisting member includes a conductive plate member latch portion (locking projection 24) that latches the conductive plate member (The inner wall of the U-shaped projection 23 is formed with a locking projection 24 that fits 

    PNG
    media_image7.png
    479
    596
    media_image7.png
    Greyscale

(Figure 1 and Figure 11 modified)

Regarding claim 6, Hiromi discloses a notch (locking hole 34) for the conductive plate member latch portion to be engaged with is formed in the conductive plate member (The inner wall of the U-shaped projection 23 is formed with a locking projection 24 that fits into the locking hole 34 of the metal member 33 and locks the metal member 33 [0031] Figure 11).

    PNG
    media_image8.png
    330
    477
    media_image8.png
    Greyscale

(Figure 11)

Regarding claim 7, Hiromi discloses a terminal piece (locking projection 24) is formed on the conductive plate member (The inner wall of the U-shaped projection 23 is formed with a locking projection 24 that fits into the locking hole 34 of the metal member 33 and locks the metal member 33 [0031] Figure 1).

    PNG
    media_image9.png
    433
    677
    media_image9.png
    Greyscale



Regarding claim 8, Hiromi discloses a substrate (metal member 33) having a through hole (locking hole 34) for the terminal piece to run through is placed on the coupling assisting member (connection member 20 [0023] Figures 1 and 11).

	Regarding claim 9, Hiromi discloses battery pack comprising a stack of a plurality of battery cells that each include a positive electrode lead tab and 5a negative electrode  (power storage element group 10 obtained by arranging a plurality of power storage elements 11 each having positive and negative electrode lead terminals 12A and 12B at a side edge [Abstract]) 
lead tab led out of a laminate film casing in a same direction (storage element 11 and the laminate film 13 which wraps the storage element and has the side edges welded, and is connected to the storage element and is outside from one welded side edge of the laminate film 13 and lead terminals 12A and 12B derived in a direction [0018] Figure 10), 

    PNG
    media_image1.png
    331
    490
    media_image1.png
    Greyscale

(Figure 10)
and 
a coupling assisting member (connection member 20 [0023]) that assists in electrically connecting adjoining battery cells, and electrically connects the plurality of power storage elements 11 [Abstract]).

The coupling assisting member (terminal holder 22 [0030]) includes a conductive plate member (metal plate 33 [0030]) fixing portion that fixes a conductive plate member having a first main surface and a second main surface in a front-to-back relationship with the first main surface (the terminal holding portion 22, the lead terminals 12A and 12B are overlapped and held on the upper side and the lower side of the metal member 33 [0030] Figure 8).				   		

    PNG
    media_image10.png
    306
    490
    media_image10.png
    Greyscale

(Figure 8 modified)

a first slit portion provided on the first main surface side of the conductive plate member, and a second slit portion provided on the second main surface side of the conductive plate member  (metal member 33 Figure 8). (The lead terminals 12A and 12B are guides provided on the guide member 28. The slit-like through hole 31 is inserted while being guided by the portion 29 and arranged in the corresponding terminal holding portion 22 so that the lead terminals 12A and 12B of the adjacent storage elements 11 can be electrically connected via the metal member 33 [0038] Figure 17). Where figure 17 illustrates first and second slits guided by portion 29 in guide member 28.

    PNG
    media_image3.png
    311
    382
    media_image3.png
    Greyscale

(Figure 17)


The method comprising the steps of: 
inserting either one of the positive and negative lead tabs of one battery cell into the first slit portion and conductively connecting the lead tab to the first main surface of the conductive plate member; (metal member 33 Figure 8). (The lead terminals 12A and 12B are guides provided on the guide member 28. The slit-like through hole 31 is inserted while being guided by the portion 29 and arranged in the corresponding terminal holding portion 22 so that the lead terminals 12A and 12B of the ). Where figure 17 illustrates first and second slits guided by portion 29 in guide member 28.
and 
inserting a lead tab of a battery cell adjoining the one battery cell, the lead tab having a polarity different from that of the lead tab of the one battery cell, into the second slit portion and conductively connecting the lead tab to the second main surface of the conductive plate member (metal member 33 Figure 8). (The lead terminals 12A and 12B are guides provided on the guide member 28. The slit-like through hole 31 is inserted while being guided by the portion 29 and arranged in the corresponding terminal holding portion 22 so that the lead terminals 12A and 12B of the adjacent storage elements 11 can be electrically connected via the metal member 33 [0038] Figure 17). Where figure 17 illustrates first and second slits in guide member 28.

    PNG
    media_image3.png
    311
    382
    media_image3.png
    Greyscale

(Figure 17)
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (US 20140011071 A1) teaches High Reliability Battery Pack with Laminate Film.
Yoshioka et al. (US 20140248517 A1) teaches Power Supply Device Capable of being Miniaturized.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/           Primary Examiner, Art Unit 1727